

Exhibit 10.1


Portions of this document have been redacted pursuant to Item 601(b)(10)(iv) of
Regulation S-K because it is both not material and would likely cause
competitive harm to the registrant if publicly disclosed.  Redacted portions are
indicated with the notation “[***]”.


NOBLE CORPORATION PLC
 2020 Short-Term Incentive Plan(“STIP”)
Plan Overview, Terms and Conditions





Plan Purpose


The success of Noble Corporation plc (“Noble”) and its subsidiaries
(collectively, the “Company”) is a result of the efforts of all key employees.
In order to focus each employee’s efforts on optimizing the Company’s
performance, the Company maintains this Short Term Incentive Plan (the “Plan”)
to reward employees for successful achievement of specific Company goals.


An effective incentive plan should both align employee interests with those of
shareholders and motivate and influence employee behavior. Key positions within
the Company have the ability to make a positive contribution to key factors that
increase shareholder value. These factors can be quantified and measured through
achievement of various targets. The objectives of using such targets in the
formulation of the specific Company goals are to link an employee’s annual
incentive award more closely to the metrics that most directly benefit
shareholders within existing market conditions and to promote a culture of high
performance and an environment of teamwork.


Eligibility and Participation


Full-time shore-based employees and select offshore employees are eligible for
consideration of a bonus under the Plan, based upon performance, subject to the
approval of the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of Noble.


To be eligible to receive a bonus payment with respect to a Plan year, an
employee must be actively employed by the Company on the last day of such Plan
year and must continue to be employed through the date on which bonus payments
for such Plan year are made. An employee shall not be eligible to receive any
bonus payment if the employee’s employment with the Company terminates for any
reason, either voluntarily or involuntarily (except as noted below), before that
date on which bonus payments for a Plan year are made. The Plan year is also the
calendar year unless otherwise specified.


In the event of death, disability or retirement, the employee or estate of the
former employee may receive a payment from the Plan, at the discretion of the
Committee and the Chief Executive Officer (the “CEO”). For purposes of the Plan,
“disability” means any termination of employment with the Company or an
affiliate of the Company because of a long-term or total disability, as
determined by the Company’s disability insurance programs. “Retirement” means a
termination of employment with the Company on a voluntary basis by a person if,
immediately prior to such termination of employment, the sum of the age and the
number of years of continuous service of such person with the Company is equal
to or greater than 60.







--------------------------------------------------------------------------------



Exhibit 10.1


Plan Funding


The Award Pool for 2020 will primarily be a function of the Company’s
performance on key metrics to include:
•
Company EBITDA relative to a pre-determined target range (weighted 80%)

•
Company safety and environmental goal results (weighted 20%)



See Exhibit 1 for details on the Company’s specific goals and performance
measures. Generally, each goal is structured to include a Threshold, Target and
Maximum level of achievement. The Threshold is the minimum level of achievement.
If Performance is below Threshold for a goal, it will yield no pool funding
associated with that goal.


The Award Pool available will be determined first by multiplying the sum of the
target bonuses for all eligible employees at the end of the year (“Aggregate
Target Bonuses”) by the Company’s weighted performance as measured by the
results of the key metrics. See Exhibit 2 for an example illustrating the
calculation of the Award Pool.


The Award Pool will be allocated as described in the next sections.


Individual Target Bonus


The target bonus for an employee is an amount equal to the employee’s salary at
the end of the Plan year multiplied by the assigned target bonus percentage.
Target bonuses range from 4% to 110% of salary. The assigned targets are based
on competitive market data and internal equity considerations and are reviewed
each year. Note that, for purposes of calculating the Aggregate Target Bonuses,
a target bonus percentage of up to 6% will be used for those employees covered
under the Plan that do not have a target bonus percentage.


Company Goals


The 2020 goals and performance measures are provided in Exhibit 1.


In administering the Plan and reviewing the Company’s performance, the Committee
may take into consideration the effect of any unusual, non-recurring or
extraordinary item or event that impacts the Company or any member of the
Driller Peer Group during the year, including, but not limited to, acquisitions,
divestitures or impairments. Furthermore, the Committee may make adjustments to
the calculation of any of the goals so that any such unusual, non-recurring or
extraordinary item or event does not distort the calculation of the Financial
and Operating goals.


Determination of Individual Awards


Target bonuses should be adjusted based on performance results (see Exhibit 1).
This will be the Adjusted Target Bonus. For example, if an individual’s target
bonus is $10,000, and the performance multiple is 1.20, the Adjusted Target
Bonus would be $12,000. The cumulative total of awards for all employees will be
the “Aggregate Calculated Pool”. If on a cumulative basis the sum of the awards
in the Aggregate Calculated Pool is greater than the Award Pool, bonuses will be
adjusted on a pro-rata basis to remain within the constraints of the Award Pool.











--------------------------------------------------------------------------------



Exhibit 10.1


Amounts may be adjusted for employees hired or promoted during the Plan year
considering length of service or time in position and may also be adjusted
upward or downward by up to 20% to reflect merit, individual and team
performance and/or additional selected criteria, subject to the approval of the
Committee and CEO. In extreme circumstances, the Adjusted Target Bonus can be
adjusted downward by as much as 100% for any reason, including, but not limited
to, Company or region performance, individual employee performance, employee
conduct, separation of employment, etc., subject to the approval of the
Committee and CEO. STIP payments for executive officers will be capped at 125%
of Target if Total Shareholder Return is negative for 2020.


Review and Approval


The Board will approve the Company’s budget for the year in terms of EBITDA, and
safety and environmental performance levels (and associated payouts for each) no
later than March 31st of the year.


If, after the establishment of goals for a Plan year, the budget changes
substantially due to subsequent events, such as the acquisition, spin-off or
sale of assets, any unusual or non- recurring item or any unforeseen event that
impacts the Company and distorts the results used in the determination of
awards, a region or the industry as a whole, then the Committee may make
adjustments to the respective goals in order that the affected participants may
not be adversely or favorably impacted by such an event or item. Any such
revised goals shall be applicable to the Plan year from and after the time of
their approval.


After the end of each Plan year, the Committee, in its best business judgment,
will make the final determination on the size of the Award Pool for such Plan
year. All bonus calculations, allocations and recommendations are subject to
review and approval by the Committee.


Separately, managers having responsibility for recommending the allocation of
bonuses to eligible employees shall submit their recommended bonus for each
employee to the CEO for review and approval. Notwithstanding anything otherwise
contained in this Plan, the Committee and the CEO (and any delegated designee of
the CEO) shall have the authority to adjust individual bonus amounts as deemed
to be appropriate for any reason, including, but not limited to, Company or
region performance, individual employee performance, employee conduct,
separation of employment, etc.


At-Will Employment


Nothing in the Plan guarantees or constitutes a contract for any specific term
of employment or otherwise limits the Company’s or an employee’s right to
terminate the employment relationship for any reason at any time.







--------------------------------------------------------------------------------



Exhibit 10.1


Exhibit 1


2020 STIP - Goals and Performance Measures




Performance relative to the following goals will determine the size of the Award
Pool for 2020:


Company EBITDA (80%)
Level of Achievement
   Threshold
Target Range
Maximum
Bonus Pool Multiple
0.50
1.00
2.00
2020 Goal
[***]
[***]-[***]
[***]



EBITDA is defined as the Company’s earnings before the deduction of interest,
tax, depreciation and amortization expenses, subject to adjustment to exclude
extraordinary gains or losses. Cash operating margin is defined as contract
drilling revenues less contract drilling cost including reimbursables.
Achievement at levels between the points shown will be determined via linear
interpolation.


Company Safety and Environmental (20%)
Level of Achievement
Threshold
Target
Maximum
Bonus Pool Multiple
0.50
1.00
2.00
 ISO 14001 Certificates
All rigs to remain in good standing as a threshold for
achieving the safety and environmental goal at any level
 TRIR Rate
0.50
0.35
0.30
Environmental Performance
Consistent
Improved
Expanded



The Company is to maintain the Management System Certificates in conformance
with the Environmental Management Systems standard ISO 14001:2015, collectively
encompassing the entirety of its operations.
Safety is measured by Total Recordable Incident Rate (“TRIR”) which is
calculated based upon the total number of recordable work-related injuries or
illnesses multiplied by 200,000 and then divided by hours worked, pursuant to
the guidelines set forth by the International Association of Drilling
Contractors (the “IADC”). Achievement at levels between the points shown will be
determined via linear interpolation.
In addition, the Committee will assess the level of achievement for
environmental based on the Company’s overall performance considering various
aspects including but not limited to program improvements, compliance, prior
year performance, etc.
Taking all things into consideration the Committee, in its best business
judgment, will make the final determination on the level of achievement of the
safety and environmental goals and will have the authority to positively or
negatively adjust the achievement factor at their discretion.











--------------------------------------------------------------------------------



Exhibit 10.1


Exhibit 2
Plan Funding Calculation Example




Assuming Aggregate Target Bonuses of $15 million and bonus pool multiples of
1.00 for Company EBITDA and 1.20 for Company Safety and Environmental goals, the
Award Pool would be:


Plan Award Pool Calculation
Goal
Multiple
 
Weighting
 
Factor
Company EBITDA
1.00
x
80%
=
0.80
Company Safety and Environmental
1.20
x
20%
=
0.24
Combined Award Pool Multiple
 
 
 
 
1.04
Aggregate Target Bonuses
 
 
 
 
$15mm
Award Pool (1.04 x $15mm)
 
 
 
 
$15.6mm








